Citation Nr: 1518267	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  09-28 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a left flatfoot condition.

2. Entitlement to service connection for allergies.

3. Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Texas Veteran's Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1992.  The Veteran had additional periods of service in the Army Reserve. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2011, the Veteran appeared at a hearing before a Veterans Law Judge who has since retired.  A transcript of the hearing is in the Veteran's file.  In December 2014, the Veteran was notified of that retirement and offered the opportunity for another hearing.  Absent a response from the Veteran, no hearing was scheduled.  

The Board remanded this matter in January 2012.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of these issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a hiatal hernia has been raised by the record in an August 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

FINDINGS OF FACT

1. The Veteran's left flatfoot condition clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service.

2. The Veteran's allergies clearly and unmistakably pre-existed service and clearly and unmistakably were not aggravated by service.

3. The Veteran's back condition clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a left flatfoot condition have not been met. 38 U.S.C.A. §§ 1110 , 1111 (West 2014); 38 C.F.R. §§ 3.303 , 3.304, 3.306 (2014).

2. The criteria for entitlement to service connection for allergies have not been met. 38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

3.  The criteria for entitlement to service connection for back condition have not been met. 38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303 , 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in a May 2007 letter.  Accordingly, the duty to notify has been fulfilled.

VA's duty to assist has also been met.  The RO has obtained service treatment, private treatment, and VA treatment records.  The Veteran was afforded a VA examination in July 2012.  The Board finds that this examination is adequate; as it was conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, performed a thorough examination, and provided opinions supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For purposes of service connection, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated by service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 , 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 

A. Left Flatfoot Condition 

The Veteran contends that wearing ill-fitted boots during military service aggravated his pre-existing flatfoot condition.  A February 1988 reserve medical record shows a diagnosis of pes planus.  However, the Veteran's active duty medical records show no complaints, diagnosis, or treatment for a flatfoot condition.  At the October 1992 separation examination, a clinical evaluation of the Veteran's feet was normal.  On an October 1992 Report of Medical History the Veteran answered "no" to whether "have you ever had or have you now" any foot trouble.  

Post-service treatment records from January 2007 show complaints of foot pain and a diagnosis of left flatfoot deformity.  Private treatment records from March to May 2007 also show a diagnosis of bilateral pes planus. 

The Veteran's private physician, Dr. K.C. submitted a letter in July 2007, indicating that the Veteran has left lower extremity flatfoot deformity with osteoarthritic changes to the midfoot.  Dr. K.C. opined that the Veteran's condition has progressed over the years, and are likely due to excessive standing/physical activity.  

The Veteran was afforded a VA examination in July 2012, where he reported pes planus since childhood.  The Veteran denied painful feet prior to service and claimed that ill-fitting boots worn during military service aggravated his flatfoot condition.  After service, the Veteran stated that his foot pain decreased significantly and did not return until 2007.  

The examiner diagnosed bilateral pes planus and opined that the Veteran's condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In providing this opinion, the examiner acknowledged that the Veteran's flatfoot condition was aggravated by improper footwear during service.  However, the aggravation was not permanent.  The Veteran stated that his foot pain decreased significantly after leaving service.  Furthermore, the Veteran did not have any post service complaints involving his feet until 2007, 15 years after service.  The examiner also noted that it is expected that the Veteran's flatfoot condition will continue to give him trouble as he ages.  

After reviewing the evidence, the Board finds that service connection is not warranted as the competent credible evidence of record does not reflect a permanent aggravation of the Veteran's pre-existing left flatfoot condition.  The July 2012 VA examiner found that the condition clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service.  The examiner opined that the Veteran's use of ill-fitted boots during service did not permanently worsen his foot condition.  In rendering this opinion, the examiner relied on the Veteran's reports of decreased foot pain after service.  The examiner also noted that post-service treatment records do not show complaints of foot pain until 2007, more than 15 years after service.  

The Board has considered the opinion provided by Dr. K.C.  However, Dr. K.C. merely stated that the Veteran's condition has progressed over the years, and is likely due to excessive standing/physical activity.  He did not indicate that the Veteran's condition was progressed "during service" or was aggravated by standing or physical activity in military service. 

Thus, the only other evidence in the record concerning the Veteran's flatfoot condition is the Veteran's own statements.  However, his opinion does not comport with the objective medical evidence of record; specifically, the October 1992 separation examination where his feet were described as normal and he denied having any foot problems.  The Veteran's lay opinion is further outweighed by the VA examiner, who has medical expertise to provide an opinion and based the opinion on an examination and review of the record.

For the foregoing reasons, the Board finds there is clear and unmistakable evidence that the Veteran's left flatfoot condition preexisted service and was not aggravated by service; the presumption of soundness is rebutted.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a left flatfoot condition is not warranted.

B. Allergies 

The Veteran claims that his pre-existing allergies were aggravated by exposure to hot, dry, and dusty conditions during active service.  The Veteran's reserve records show a history of allergies.  On October 1984 and February 1988 Reports of Medical History, the Veteran answered "yes" to "have you ever had or have you now" ears, nose or throat trouble.  On the February 1998 report, he also indicated that he is allergic to changes in weather and molds and has a history of hay fever, sinus congestion and weakness.  

The Veteran's active duty service treatment records also show complaints of allergies.  On a September 1989 Report of Medical History, the Veteran answered "yes" to "have you ever had or have you now" ears, nose or throat trouble, and hay fever.  The physician noted seasonal allergies and seasonal hay fever.  During service, in January 1990, August 1990, and in January 1991, the Veteran complained of several symptoms including sore throat, congestion, and weakness.  In March 1991, it was noted that the Veteran has had allergic reactions to changes in weather, to humidity, to molds and dust since his teenage years.  Service treatment records from October 1991 to August 1992 show complaints of congestion, cough, and fever.  On an October 1992 "Report of Medical History," the Veteran answered "yes" to "have you ever had or have you now" ears, nose or throat trouble, sinusitis and hay fever. 

Post-service treatment records from May 1994 to February 1998 show complaints of allergies and congestion.  A March 1997 treatment record reveals a diagnosis of allergic rhinitis. 

June 2000 letters from Dr. D.G., the Veteran's private physician, indicate that the Veteran has inhalant allergies, chronic recurrent sinusitis, reflux disease and symptomatic dermatographism with secondary pruritus.  According to the Veteran, his allergic reactions have occurred over a 25-30 year period.  Dr. D.G. diagnosed allergic rhinitis and opined that various environmental factors seem to exacerbate his symptoms, including dust, mowed grass, strong perfumes, and colognes. 

April 2001 to January 2005 private treatment records show complaints of congested sinuses, fatigue, fever, productive cough and sore throat. 

January 2006 records indicate that the Veteran requested leave under the Family and Medical Leave Act (FMLA) for his allergies.  The records show that the Veteran suffers from congestion, sore throat, weakness, sore lymph nodes and fatigue. 

The Veteran's private provider submitted a statement in November 2007, indicating that the Veteran has been seen for allergies since April 2004. 

The Veteran was afforded a VA examination in July 2012, where he reported that he has had allergies since childhood and that his symptoms subsided after service.  He stated that his allergies do not "bother him much now" and that his condition "is much better since leaving service."  The examiner reviewed the Veteran's history and noted that his allergic rhinitis usually involved changes in season since childhood and 'This is well dictated in his medical records."  The examiner diagnosed rhinitis and opined that the Veteran's condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In providing this opinion, the examiner found that the Veteran's allergy condition was not permanently aggravated by service.  In fact, his allergy condition has remained unchanged; it worsens during seasonal changes.  The examiner also noted that the Veteran rarely has allergy problems now and that his condition improved after service when he moved to a less irritating climate, thus confirming that there is no permanent increase in severity of his condition.  

The Board finds that service connection is not warranted as the evidence reflects that the Veteran's allergies clearly and unmistakably preexisted service and were not aggravated by service.  The July 2012 VA examiner opined that the Veteran's allergy condition was not permanently aggravated by service.  Instead, his condition remains unchanged and worsens during seasonal changes.  Private treatment records from Dr. D.G. also show that the Veteran's allergies are exacerbated by environmental factors, including dust, mowed grass, strong perfumes, and colognes.  There is no evidence that the Veteran's condition has permanently worsened due to his military service.  In fact, at the July 2012 VA examination, the Veteran stated that his allergies do not "bother him much now" and that his condition "is much better since leaving service."

The Board has considered the Veteran's lay statements.  However, whether the Veteran's pre-existing allergy condition was clearly and unmistakably not aggravated by service falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  Furthermore, his opinion is outweighed by the VA examiner, who has medical expertise to provide an opinion and based the opinion on an examination and review of the record.

For the foregoing reasons, the Board finds there is clear and unmistakable evidence that the Veteran's allergy condition preexisted service and was not aggravated by service; the presumption of soundness is rebutted.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for allergies is not warranted.

C. Back Condition 

The Veteran claims that his pre-existing back condition was aggravated by wearing improper footwear and carrying heavy backpacks during his military service.  The Veteran's reserve records show that he injured his back in a work-related injury in September 1978.  He was not on active duty at that time and is not contending that he was.  X-rays of the lumbosacral spine revealed spina bifida, which was not considered significant.  At a follow-up appointment in October 1978, the impression was muscular strain in the lumbosacral region.  Treatment records from December 1978 reveal an assessment of sacroiliitis.  

Service treatment records include October 1982, October 1984, and February 1988 Reports of Medical History which reveal a history of recurrent back pain.  

The Veteran's active duty treatment records also show complaints of recurrent back pain.  On the Veteran's September 1989 entrance examination, the physician noted lower back pain, which was characterized as an episodic spasm with no hindrance to activity.  March 1991 service treatment records reveal that the Veteran's recurrent back pain for sacroiliac inflammation was almost in complete remission.  On his October 1992 separation examination, the Veteran gave a history of recurrent back pain.  The physician noted chronic lower back pain and inflammation of the sacroiliac. 

Post service treatment records from September 2005 to February 2007 also show complaints of lower back pain.  March to May 2007 private treatment records reflect a diagnosis of degenerative disc disease of the lumbar spine. 

The Veteran was afforded a VA examination in July 2012, where he reported flare-ups of back pain 3 to 4 times a year.  He stated that he has only missed a couple days of work in his career due to his flare-ups.  The examiner diagnosed degenerative disc disease of the lumbosacral spine and spina bifida.  He opined that the Veteran's condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner noted that ill-fitting footwear can contribute to gait problems.  However, the Veteran's back condition was likely caused by his spina bifida deformity.  The examiner further found that the Veteran's back condition was not permanently aggravated by service.  At the examination, the Veteran denied significant issues with back pain.  The Veteran stated that he generally does not have back pain unless he has a flare-up, which is fairly rare and occurs 3 to 4 times a year.   Thus, the examiner concluded that there was no permanent increase in the severity of the Veteran's back pain during service and that there was improvement in his back pain after he was discharged from service. 

The Board finds that service connection is not warranted as the evidence reflects that the Veteran's back condition clearly and unmistakably preexisted service and was not aggravated by service.  The July 2012 VA examiner opined that the Veteran's back condition was not permanently aggravated by service.  The examiner's opinion was based on the Veteran's lay statements.  At the examination, the Veteran denied significant issues with back pain.  He stated that he generally does not have back pain unless he has a flare-up, which is fairly rare and occurs 3 to 4 times a year.  Based on these statements, the Board finds that there is no evidence that the Veteran's condition has permanently worsened due to his military service.  

The Board has considered the Veteran's lay statements.  However, whether the Veteran's pre-existing back condition was clearly and unmistakably not aggravated by service falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  Furthermore, his opinion is outweighed by the VA examiner, who has medical expertise to provide an opinion and based the opinion on a review of the complete record.

For the foregoing reasons, the Board finds there is clear and unmistakable evidence that the Veteran's back condition preexisted service and was not aggravated by service; the presumption of soundness is rebutted.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a back condition is not warranted.


ORDER

Entitlement to service connection for a left flat foot is denied.

Entitlement to service connection for allergies is denied.

Entitlement to service connection for a back condition is denied. 



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


